Citation Nr: 1708927	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than May 14, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was filed at the RO on May 29, 2008, and the claim was denied in a March 2009 rating decision, which was not appealed within one year and became final.

2.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD on May 14, 2010, based on which service connection was ultimately granted for PTSD, more than one year following his separation from active service.

3.  Prior to May 14, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD following the March 2009 denial.

4.  The occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 2010, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

2.  The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in June 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2016).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Increased Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 
30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

Burden of Proof

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to an Earlier Effective Date

The Veteran has asserted that he should be awarded an effective date prior to May 14, 2010, for the grant of service connection for PTSD as he has had PTSD since he separated from active service.  Alternatively, the Veteran has argued that the effective date of service connection should, at the very least, be as early as 2007, more closely approximating the date he was diagnosed with PTSD.

A review of the record shows that the Veteran originally filed a claim of entitlement to service connection for PTSD on May 29, 2008.  The Veteran's initial claim for service connection for PTSD was denied in a March 2009 rating decision.  The Veteran filed a timely notice of disagreement with the March 2009 denial and was issued a statement of the case in November 2009.  The Veteran did not perfect that appeal and the March 2009 decision became final.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD on May 14, 2010.  In an October 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD, effective May 14, 2010, the date of the claim to reopen.  Those facts are not in dispute. 

The effective date of service connection will be the later of either the date of claim or the date entitlement arose, when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2016).  Here, while the Veteran reports a diagnosis of PTSD as early as 2007, he did not file a claim for service connection for that disability until May 2008.  While the Veteran submitted a timely notice of disagreement with the initial March 2009 denial of entitlement to service connection for PTSD, he did not perfect that appeal following the issuance of the November 2009 statement of the case.  Therefore, the March 2009 decision became final.  The Veteran subsequently filed a claim to reopen on May 14, 2010.  Therefore, the date of receipt of the claim to reopen is the appropriate effective date.  While the Board is sympathetic to the Veteran's belief that the date of separation from service or the date of diagnosis of the disability should entitle him to an earlier effective date, that is not a sufficient basis for assigning an earlier effective date.  The Board is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).

Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to an Increased Rating for PTSD

The Veteran asserts that the symptoms of his PTSD are worse than currently rated.

At a September 2010 VA psychiatric examination, the Veteran reported recurrent and intrusive recollections of his stressors.  He elaborated that recollections of the reported stressors resulted in intense fear and feelings of helplessness.  The Veteran reported that he had been living with a roommate for approximately seven months and that he dated, but had not had a serious relationship in over two years.  He reported that he preferred to stay home in order avoid crowds and would engage in only occasional leisure activities, including bowling or going to see a movie.  He reported that his general isolation extended to employment, as he preferred to take home-based employment only.  The Veteran reported significant difficulty falling and staying asleep, often getting only three to six hours a night with the assistance of medication.  He denied having nightmares, but stated he would often wake up in a cold sweat.  The Veteran also reported chronic hypervigilance and acknowledged reports from family and friends that he was easily irritable.  He elaborated that both his father and a roommate have stated that the Veteran had a "short fuse" and that he yelled easily.  The Veteran reported that he was maintained on psychotropic medication for his PTSD, to include anti-anxiety and anti-psychotic medication.  

Upon mental status examination, the Veteran appeared unshaven but otherwise appropriately dressed.  His responses to conversations were described as slow and his affect was constricted.  His mood was described as docile; however, he was noted to have a short attention span and appeared uncomfortable.  There were no delusions or hallucinations observed and he was oriented to person, time, and place.  The examiner noted that the Veteran's thought processes and content were within normal limits and neither his memory nor judgment was impaired.  There were no suicidal or homicidal ideations present.  The examiner reported that the Veteran did not exhibit any objective obsessive compulsive behavior; however, his impulse control was reported as only fair.  The VA examiner diagnosed PTSD.

At a November 2013 VA examination, the Veteran reported intrusive memories, physical reactions to reminders of his traumatic events, nightmares, avoidance, detachment from others, and loss of interest in activities.  He reported that he experienced insomnia, anger, irritability, and hypervigilance.  The Veteran reported that he no longer spoke to his father after cutting him out of his life three years prior.  He reported that he had two roommates, one with which he got along with and one with which he did not get along with.  He reported that he had a few friends with whom he maintained a relationship and usually saw when he was drinking.  The Veteran reported that for leisure he played basketball, wrestled, and worked out.  He was unhappy living in Texas and was in the process of looking for a job in a new city.  He stated that he continued to maintain employment, but that due to his mental health he would occasionally not show up to work.  The Veteran reported that he drank to the point of intoxication six times per week, but did not believe that he had a problem with alcohol.  The Veteran recounted an incident where he was asked to share some of his experienced during service and started to get dizzy before freezing and passing out.  He reported that he woke up in his chair and felt like he was in his body, but could not control it.  The Veteran was also noted to have panic attacks weekly, or less often.  The Veteran denied experiencing suicidal ideations.

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his PTSD.  A review of those records shows that the Veteran generally reports sleep disturbance, anger, irritability, hypervigilance, and insomnia.  He consistently denies experiencing suicidal ideations.  There is no indication from the VA Medical Center treatment notes of record that the symptoms of the Veteran's PTSD are worse than those reported at his VA examinations.

The Veteran was also seen for mental health counseling at the Vet Center in June 2013.  A review of the intake assessment report shows that the Veteran presented with symptoms of anxiety in public settings, self-medication with alcohol, poor sleep, frequent thoughts of death, feelings of hopelessness or helplessness, irritability, anger, and depression.  The Veteran was noted to have denied suicidal ideation and there was no evidence of delusions, hallucinations, or disorganized thinking.  There is no indication from the Vet Center treatment notes of record that the symptoms of the Veteran's PTSD are worse than those reported at his VA examinations.

In an August 2009 statement, the Veteran reported that when out in crowded areas he consistently experienced sweaty palms and feelings that the room is closing in.  The Veteran reported that as a result he avoided crowded places when at all possible.  The Veteran explained he experienced the most difficulty with falling and staying asleep, and that when asleep he had recurrent visions of deceased civilians.  He reported that he would awaken upwards of twenty times a night, often in a cold sweat with his heart racing, confused about where he was.  He stated his employers and colleagues frequently asked about his tired appearance, which was due to the repeated lack of sleep.

In an August 2010 statement from the Veteran's roommate, R.Y., it was noted that the Veteran experienced trouble falling and staying asleep, staying awake late into the night and often awaking in a panic from which he would "jump up and start swatting at the air."  R.Y. stated that venturing into any crowded place would trigger hypervigilance, which only increased in severity the larger the crowds.  During those outings, R.Y. noted the Veteran often appeared visibly nervous and would begin to sweat.  He also noted that the Veteran preferred not to leave the house, and preferred to avoid going out in public when engaging in leisure activities.

In an August 2010 statement from the Veteran's father, K.D., with whom the Veteran lived for some time following his separation from active service, it was noted that the Veteran experienced trouble falling and staying asleep.  K.D. reported multiple incidents in which he witnessed the Veteran awake in a panic and jump out of bed.  He also reported similar difficulties when out in public with the Veteran, in such places as the supermarket where the Veteran appeared noticeably disturbed and uncomfortable and would begin to sweat.  He noticed that the Veteran developed an overall preference for consistently avoiding social situations.

The Board finds the numerous lay statements submitted by the Veteran, his father, and his roommate to be both competent and credible.  The lay statements are supported by ample evidence in the record, including the VA examination reports and numerous treatment records.  As such, the Board finds the lay statements constitute highly probative evidence in support of a higher rating.

The Board finds that the Veteran is entitled to an initial 50 percent rating for his PTSD.  The Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran's family, roommate, and mental health treatment providers reported that the Veteran had issues with concentration and irritability.  The Veteran was noted to have issues with social gatherings, which likely contributed to his difficulty in establishing and maintaining effective work and social relationships.  The Veteran himself reported issues with concentration, that he experienced panic attacks nearly anytime he was out in public, and that as a result, he avoided crowds or social gatherings.  He reported that his fear of public situations limited him to home-based employment.  The Veteran reported that he had difficulty maintaining relationships, even with his father, and that he self-medicated with alcohol.  The Veteran reported issues with anger, sleep impairment, feelings of hopelessness and helplessness, and thoughts of death. The Veteran reported that he was hypervigilant and he avoided thinking about his traumatic experiences as much as possible.  Therefore, the Board finds that an initial rating of 50 percent is warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  The Veteran did not show excessive difficulty in judgment and thinking, he did not exhibit obsessional rituals which interfered with routine activities, and he did not have delusions or hallucinations.  While the Veteran was, on occasion, noted to have frequent thoughts of death, he denied suicidal and homicidal ideations.  There was no indication from the record that the Veteran was unable to maintain his personal hygiene.  The record shows some difficulty with attendance at work, but the Veteran was able to maintain employment.  The Veteran also reported that he avoid large groups but maintained social relationships, to include one with a friend from the military.  The Veteran has not been noted to have significant impairment in memory and his thoughts have generally been found to be organized.  Therefore, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.  38 C.F.R. § 4.130 (2016), Diagnostic Code 9411 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA Medical Center mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating.  However, a finding that there is occupational and social impairment with reduced reliability and productivity is sufficient to warrant an initial 50 percent rating even though all the specific symptoms listed for 50 percent are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating and the Veteran currently maintains regular employment.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).






ORDER

Entitlement to an effective date earlier than May 14, 2010, for the grant of entitlement to service connection for PTSD is denied.

Entitlement to an initial rating of 50 percent, but not higher, for PTSD is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


